Citation Nr: 1046881	
Decision Date: 12/15/10    Archive Date: 12/22/10

DOCKET NO.  09-13 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Whether the Veteran is competent for Department of Veterans 
Affairs purposes to handle disbursement of funds.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and P. U.


ATTORNEY FOR THE BOARD

W. Harryman, Counsel


INTRODUCTION

The Veteran served on active duty from July 1979 to June 1981.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2008 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

In addition, the record shows that a May 2008 rating decision 
denied a rating greater than 70 percent for the Veteran's 
service-connected schizoaffective disorder and that the Veteran 
filed a notice of disagreement with that decision in May 2008.  
However, in June 2008, the Veteran wrote the RO, indicating his 
satisfaction with the 70 percent rating, in effect withdrawing 
his appeal.  See 38 C.F.R. § 20.204 (2010).  Therefore, no issue 
concerning the proper rating for the service-connected 
psychiatric disorder is before the Board.  

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Board finds that remand is required for additional 
development because the evidence of record is insufficient.  
Littke v. Derwinski, 1 Vet. App. 90, 93 (1990) (noting that 
remand may be required if the record before the Board contains 
insufficient medical information).  In competency appeals, 
reexamination is permitted where it is necessary to properly 
evaluate the Veteran's mental capacity to contract or manage his 
own affairs.  See 38 C.F.R. § 3.353(b)(3) (2010); see also 
Sanders v. Brown, 9 Vet. App. 525, 530 (1996) (noting that where 
there is an inadequate record, VA is obligated to develop 
evidence which may include medical examinations).  

In this case, an August 2008 VA mental disorders examiner 
determined that the Veteran was not competent to manage his 
funds.  The examiner discussed the Veteran's mental health 
history, including a "nervous breakdown" and several 
psychiatric hospitalizations in 2007 and 2008.  The examiner 
considered the Veteran's budgeting and savings plan, and noted 
that the Veteran was clearly aware of how much money he had and 
where it went every month.  The examiner also stated that, 
"[t]he Veteran is able to manage his money well when he is 
stable on his psychiatric medications."  However, the examiner 
observed that, "when the vet becomes manic, which seems to 
happen every year or so, his behavior becomes so severely 
impulsive that he makes very poor decisions."  The examiner 
noted that the medical records showed several instances where the 
Veteran's impulsive spending accompanied his hospitalizations for 
mania.  The examiner concluded that the Veteran's persistent 
pattern of impulsive behavior regarding spending money when he 
becomes manic and his vulnerability to being exploited by others 
rendered him incapable of managing his VA benefit payments in his 
own best interest.  

However, a VA Mental Health Case Manager testified at a hearing 
before the Board in September 2009 that the Veteran was competent 
to manage his funds.  The Case Manager, who is a registered 
nurse, stated that he visited the Veteran in his home at least 
once a week, providing counseling and skills training, as well as 
monitoring the Veteran's compliance with his medications and 
observing for any side effects.  The witness indicated that he 
had never noticed any evidence of drug or alcohol use by the 
Veteran, but reported that the Veteran experienced a minor 
episode several months earlier when he had some manic symptoms.  
The witness stated that the Veteran "was responsible enough to 
seek early treatment for that."  The witness also indicated 
that, during that period, the Veteran had no financial 
indiscretions, cooperated with adjustments to his medications, 
and showed good judgment.  In addition, the Veteran testified, 
and produced evidence showing, that he was able to save $1000 
every month and regularly deposited that amount in certificates 
of deposit.  He also provided copies of numerous bills, showing 
that he paid them on time.  

Therefore, considering that the August 2008 examiner's opinion 
was based largely on the Veteran's history of imprudent spending 
habits during manic episodes that would occur annually, and 
considering the Veteran's apparent mental stability since that 
examination, as well as the passage of more than two years since 
the VA compensation examination and more than one year since the 
Veteran's Board hearing, the Board finds that a current 
examination is needed to evaluate the Veteran's competency to 
manage his funds, especially considering his psychiatric history 
since the August 2008 compensation examination.  

Accordingly, the case is remanded for the following actions: 

1.  The RO must contact the Veteran and 
afford him the opportunity to identify or 
submit any additional pertinent evidence, 
to include the names and addresses of all 
health providers who have evaluated or 
treated him for his psychiatric disability 
since April 2008.  Based on his response, 
the RO must attempt to procure copies of 
all records which have not previously been 
obtained from identified treatment sources.  
All attempts to secure this evidence must 
be documented in the claims file by the RO.  
If, after making reasonable efforts to 
obtain named records the RO is unable to 
secure same, the RO must notify the Veteran 
and (a) identify the specific records the 
RO is unable to obtain; (b) briefly explain 
the efforts that the RO made to obtain 
those records; (c) describe any further 
action to be taken by the RO with respect 
to the claim; and (d) that he is ultimately 
responsible for providing the evidence.  
The Veteran and his representative must 
then be given an opportunity to respond.  

2.  The RO must then afford the Veteran a 
psychiatric examination for the purposes of 
determining his competency to manage his 
own funds.  All pertinent symptomatology 
and findings must be reported in detail.  
Any indicated diagnostic tests and studies 
must be accomplished.  The claims file must 
be made available to and be reviewed by the 
examiner in conjunction with the requested 
study.  The examiner must assess the 
Veteran's social, economic, and industrial 
adjustment, and his ability to administer 
funds without limitation.  The examiner 
must provide an opinion regarding the 
Veteran's competency to handle his own 
funds.  The examiner must address the 
August 2008 VA compensation examination and 
the Case Manager's August 2009 hearing 
testimony and opinion.  The report prepared 
must be typed.  

3.  The RO must notify the Veteran that it 
is his responsibility to report for any 
scheduled examination and to cooperate in 
the development of the claim, and that the 
consequences for failure to report for a VA 
examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158, 
3.655 (2010).  In the event that the 
Veteran does not report for any scheduled 
examination, documentation must be obtained 
which shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated whether 
any notice that was sent was returned as 
undeliverable.  

4.  After completing the above actions, and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the issue on appeal must be 
readjudicated.  If the appeal remains 
denied, a supplemental statement of the 
case must be provided to the Veteran and 
his representative.  After the Veteran and 
his representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate review.  

No action is required by the Veteran until he receives further 
notice; however, he may present additional evidence or argument 
while the case is in remand status at the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


